Citation Nr: 0615930	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder.  

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a skull fracture with headaches.  

3.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the supraorbital nerve.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968 
and from May 1971 to January 1972, including service in 
Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March 1996 and January 1997 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In essence, the 
March 1996 rating decision the RO denied the veteran's claim 
of entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  Subsequently, in 
an April 2005 rating decision, the RO assigned a 70 percent 
disability evaluation for PTSD.  As that award was not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a January 1997 rating decision, the RO, in pertinent part, 
denied a rating in excess of 10 percent for the residuals of 
a skull fracture with headaches and scar and denied a rating 
in excess of 10 percent for neuropathy of the supraorbital 
nerve.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2004 the Board remanded the veteran's claims for 
additional development.  In particular the Board directed the 
RO to schedule the veteran for a VA PTSD examination and 
neurological examination and issue a Supplemental Statement 
of the Case (SSOC) regarding these issues.  Although the VA 
examinations were scheduled and completed in September 2004, 
and additional VA treatment records obtained, a Supplemental 
Statement of the Case regarding these issues was never 
issued.  See 38 C.F.R. § 19.30.  Therefore, the RO did not 
comply with the remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders).

In addition, in July 2005 the veteran provided an 
authorization for release of information from his private 
treatment provider, Elizabeth C. Horn, M.S., F.N.P, noting 
treatment from 1995 to the present.  It does not appear that 
the RO attempted to obtain these records.  If such records 
exist, they may have a direct bearing on the instant claims.  
Accordingly, the RO should make efforts to obtain these 
records. 38 C.F.R. § 3.159.

The veteran's VA outpatient treatment records from September 
2004 to the present should also be associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Thus, on remand the RO should provide corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date for the award 
of benefits will be assigned if an increased rating is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish such. 
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective 
date will be assigned if an increased 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the veteran's 
VA medical records from September 2004 
to the present and associate them with 
the veteran's claims file. 

3.  The RO should obtain the veteran's 
treatment records from Elizabeth C. 
Horn, M.S., F.N.P. from 1995 to the 
present and associate them with the 
veteran's claims file.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC)and be given the opportunity 
to respond.  With respect to the issue 
of neuropathy of the supraorbital nerve, 
the SSOC must include the rating 
criteria under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8025.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






